      Case 5:19-cv-00428-TKW-EMT Document 26 Filed 12/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

MELODY A. MELTON,

      Plaintiff,

vs.                                            Case No.: 5:19cv428-TKW-EMT

ANDREW SAUL, Commissioner
of Social Security,

           Defendant.
________________________________/


                                      ORDER

      This case is before the Court on the magistrate judge’s Report and

Recommendation (Doc. 25). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, I agree with the magistrate

judge’s determination that Plaintiff is entitled to an award of attorney’s fees in this

case in the amount of $4,655.00. Accordingly, it is

      ORDERED that:

      1.       The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.       Plaintiff’s petition for attorney’s fees (Doc. 23) is GRANTED, and

Plaintiff is awarded fees in the amount of $4,655.00 pursuant to the Equal Access to


                                           1
     Case 5:19-cv-00428-TKW-EMT Document 26 Filed 12/10/20 Page 2 of 2




Justice Act, 28 U.S.C. §2412, for the time expended by her attorney in representing

her before this Court.

      3.     The fee award is subject to an offset to satisfy any qualifying

outstanding debt Plaintiff may owe to the United States, and the net fee award after

any offset shall be mailed to Plaintiff in care of her attorney, Michael R. Reiter, P.O.

Box 330, Lynn Haven, Florida 32444.

      DONE AND ORDERED this 10th day of December, 2020.

                                   T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE




                                           2
